Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is reply communication filled on 08/17/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show text descriptions according to the numerical descriptions as described in the specification according to the Drawing dated 8/17/2020: Figures 1, 2 (i.e. 101, 103, 111, 113), Figure 5 (i.e. 101, 103, 111, 113, 501), Figure 9 (i.e. 103, 703, 705, 707, 111, 113), Figures 11, 12, 13, 14, 15 (i.e. 103, 1101, 1103, 1105, 1107), Figures 16, 17 (i.e. 111, 1101); and Drawing dated 8/24/2020: Figure 4 (i.e. 105, 109, 301, 303, 401, 403, 405, 407), Figure 6 (i.e. 109), Figure 8 (i.e. 703, 705, 707, 111, 113).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Scutch (Reg. # 34,484) on 11/10/2021.
The application has been amended as follows:
Claim 1, 16 have been amended as follows:
Claim 1. (Currently Amended) A communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network, the communication  system comprising:
each wireless access point of a plurality of wireless access points of the fixed network,  arrange with a directional antenna arrangement for mm wave radio communication using directional beams; 
a plurality of wireless modems arranged to establish mm wave radio communication links to at least one wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, wherein the plurality of wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links; 
 a first wireless modem of the plurality of wireless modems is arranged to establish a first mm wave radio communication link to a first access point of the plurality of access points using a first main beam being directed in a forward direction for the vehicle; 
a second wireless modem of the plurality of wireless modems is arranged to establish a second mm wave radio communication link to a second access point of the plurality of access points using a second main beam being directed in a rearward direction for the vehicle;
 
 a link manager arranged to terminate the second mm wave radio communication link in response to a link failure for first mm wave radio communication link, and to initialize setup of a third mm wave radio communication link between the second wireless modem and a candidate access point in response to the termination of the second mm wave radio communication link.

	Claim 16. (Currently Amended)  A method of operation for a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network, the  method comprising: 
arranging, by each wireless access point of a plurality of wireless access points of the fixed network,  with a directional antenna arrangement for mm wave radio communication using directional beams; 
establishing, by a plurality of wireless modems,  mm wave radio communication links to at least one wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, wherein the plurality of wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links; 
establishing, by  a first wireless modem of the plurality of wireless modems,  a first mm wave radio communication link to a first access point of the plurality of access points using a first main beam being directed in a forward direction for the vehicle; 
establishing, by a second wireless modem of the plurality of wireless modems,  a second mm wave radio communication link to a second access point of the plurality of access points using a second main beam being directed in a rearward direction for the vehicle; and 

terminating, by a link manager, the second mm wave radio communication link in response to a link failure for first mm wave radio communication link, and 
initializing, by the link manager, setup of a third mm wave radio communication link between the second wireless modem and a candidate access point in response to the termination of the second mm wave radio communication link.

Claim 17. (Currently Amended) An apparatus for a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network, the  apparatus comprising: 
each wireless access point of a plurality of wireless access points of the fixed network,  arrange with a directional antenna arrangement for mm wave radio communication using directional beams; 
a plurality of wireless modems arranged to establish mm wave radio communication links to at least one wireless access points of the plurality of wireless access points, the mm wave radio communication links supporting a data session between the end node and the remote correspondent node, wherein the plurality of wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links; 
 a first wireless modem of the plurality of wireless modems is arranged to establish a first mm wave radio communication link to a first access point of the plurality of access points using a first main beam being directed in a forward direction for the vehicle; 
a second wireless modem of the plurality of wireless modems is arranged to establish a second mm wave radio communication link to a second access point of the plurality of access points using a second main beam being directed in a rearward direction for the vehicle; 

a link manager arranged to terminate the second mm wave radio communication link in response to a link failure for first mm wave radio communication link, and to initialize setup of a third mm wave radio communication link between the second wireless modem and a candidate access point in response to the termination of the second mm wave radio communication link.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16, and 17 are allowable over prior art since the prior art references taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claims 1, 16, and 17, “…a first wireless modem of the plurality of wireless modems is arranged to establish a first mm wave radio communication link to a first access point of the plurality of access points using a first main beam being directed in a forward direction for the vehicle; a second wireless modem of the plurality of wireless modems is arranged to establish a second mm wave radio communication link to a second access point of the plurality of access points using a second main beam being directed in a rearward direction for the vehicle; and the apparatus comprising: a link manager arranged to terminate the second mm wave radio communication link in response to a link failure for first mm wave radio communication link, and to initialize setup of a third mm wave radio communication link between the second wireless modem and a candidate access point in response to the termination of the second mm wave radio communication link.” in combination with other limitations recited in claims 1, 16, and 17.
Note that the first closet prior art JP2018/509828 (herein refer as JP’s 828) discloses a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network [¶ 23; a device communicates with the target wireless device based on the means for performing a beam sweep operation on a beam created by two or more arrays of multiple antenna arrays and at least a portion of the beam sweep operation], the communication apparatus comprising: 
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams [¶¶ 187; mmW base station with respect to the second array of multiple antenna arrays, least one array of multiple antenna arrays is configured for operation in the mmW frequency range]; 
a plurality of wireless modems arranged to establish mm wave radio communication links to wireless access points of the plurality of wireless access points [¶ 180; BS105-d may try to establish a connection by starting with the initial antenna or sector], the mm wave radio communication links supporting a data session between the end node and the remote correspondent node [¶¶ 183-185; Beam configuration 1400 can be used to perform beam sweeps, such as to detect link conditions and establish connections with other wireless devices],
wherein a first wireless modem of the plurality of wireless modems is arranged to establish a first mm wave radio communication link to a first access point of the plurality of 
a link manager arranged to initialize setup of a third mm wave radio communication link between the second wireless modem and a candidate access point in response to the termination of the second mm wave radio communication link [¶ 200; base station 105 can select an initial array for beam sweeping operation from a set of antenna arrays, and performing a beam sweeping operation spans each of the first set of beams associated with the initial array].
However, JP’s 828 fails to disclose or render obvious the above italic limitations as claimed. 
Note that the second closet prior art Krunz et al. (US 2020/0112360) discloses a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network [¶ 114; a special-purpose communications device such as a mobile phone, a wireless handset, a pager, a PDA, or a telecommunications device installed in a vehicle], the communication apparatus comprising: 
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams [¶ 141; beamforming and alignment methods according to the invention are applicable to 
a plurality of wireless modems arranged to establish mm wave radio communication links to wireless access points of the plurality of wireless access points [¶ 133; network connectivity devices 1620 may take the form of modems, modem banks], the mm wave radio communication links supporting a data session between the end node and the remote correspondent node [¶ 92; establish the directional link can be reduced from D.sub.BSD.sub.UE to τ.sub.BSτ.sub.UE], the plurality of wireless modems being located on the vehicle and employing electronically steerable beamforming directional antennas for establishing the mm wave radio communication links [¶ 4; The severe signal attenuation in the mmW bands can then be compensated for by the beamforming gain obtained with the use of antenna arrays].
However, Krunz et al. fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closet prior art Ryu et al. (US 2021/0127403) discloses a communication system for supporting communication between an end node of a vehicle and a remote correspondent node via a fixed network [¶ 121; vehicles in a V2X system may communicate with roadside infrastructure, such as roadside units, or with the network via one or more network nodes (e.g., base stations 105) using vehicle-to-network (V2N) communications], the communication apparatus comprising: 
a plurality of wireless access points of the fixed network, each wireless access point having a directional antenna arrangement for mm wave radio communication using directional beams [¶ 123;  base station 105 may be distributed across various network devices (e.g., radio heads and ANCs) or consolidated into a single network device (e.g., a base station 105)]; 

However, Liebhart fails to disclose or render obvious the above italic limitations as claimed.
Thus, JP’s 828, Krunz et al. and Ryu et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469